                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


 Matthew Wong,                                             Case No. 17-cv-0704 (WMW/DTS)

                               Plaintiff,
                                                     ORDER ADOPTING REPORT AND
        v.                                               RECOMMENDATION

 Emily Johnson Piper et al.,

                               Defendants.


       This matter is before the Court on the January 22, 2019 Report and

Recommendation (R&R) of United States Magistrate Judge David T. Schultz. (Dkt. 27.)

The R&R recommends dismissing Plaintiff Matthew Wong’s complaint without prejudice

for failure to prosecute. See Fed. R. Civ. P. 41(b). The R&R also recommends denying

Defendants’ motion to dismiss as moot. No objections to the R&R have been filed. In the

absence of timely objections, this Court reviews an R&R for clear error. See Fed. R. Civ.

P. 72(b) advisory committee’s note to 1983 amendment (“When no timely objection is filed,

the court need only satisfy itself that there is no clear error on the face of the record in order

to accept the recommendation.”); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996)

(per curiam). Having reviewed the R&R, the Court finds no clear error.

       Based on the R&R and all the files, records and proceedings herein, IT IS HEREBY

ORDERED:

       1.      The January 22, 2019 R&R, (Dkt. 27), is ADOPTED.
      2.    Plaintiff Matthew Wong’s complaint, (Dkt. 1), is DISMISSED WITHOUT

PREJUDICE.

      3.    Defendants’ motion to dismiss, (Dkt. 19), is DENIED AS MOOT.

      LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: April 10, 2019                            s/Wilhelmina M. Wright
                                                 Wilhelmina M. Wright
                                                 United States District Judge




                                       2
